DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-13, 15-16, and 18-19 in the reply filed on 12/18/2021 is acknowledged.
Applicant’s amendment of claims 14 and 17 in the reply filed on 12/18/2021 is acknowledged.
Claims 14, 17, and 20 are under consideration in this Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney of Record, Zach Stern on 01/27/2022.
The application has been amended as follows: 
MANUFACTURING METHOD OF A DISPLAY DEVICE 
[[
Allowable Subject Matter
Claims 14, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 14, Yamaguchi et al., US 2018/ 0286888 discloses all limitations of claim 14 except for that “the first temperature of the first CVD is 200 to 250 centigrade, and the second temperature of the second CVD is 300 to 350 centigrade.”  Therefore, the claimed method differs 
In re Claim 17, Yamaguchi et al., US 2018/ 0286888 discloses all limitations of claim 17 except for that “the first temperature of the first CVD is 200 to 250 centigrade, and the second temperature of the second CVD is 300 to 350 centigrade.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893